Citation Nr: 1314057	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  10-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for residuals of a right thumb laceration.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for low back disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for left foot disorder.  

8.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 2002 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Waco, Texas, which denied the above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Since filing the original claim for service connection for PTSD, the Veteran has received diagnoses for an anxiety disorder, a panic disorder, and a major depressive disorder.  Based on the Veteran's contentions and VA treatment records, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran brought a claim for service connection for right foot pain at the same time that he filed the above claims.  The RO denied the claim in the December 2008 rating decision.  The Veteran initiated an appeal on the right foot claim in his January 2009 Notice of Disagreement.  The RO omitted the issue from a December 2009 Statement of the Case (SOC).  The Veteran filed a timely January 2010 Substantive Appeal as to that SOC.  The RO issued another SOC in March 2010 for the right foot claim, but the Veteran failed to perfect that issue with a timely Substantive Appeal; the claim for service connection for a right foot disability is not before the Board.

The issues of service connection for bilateral hearing loss, a low back disorder, bilateral knee disorders, a left foot disorder, and an acquired psychiatric disability to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has unequal pupil sizes. 

2.  The Veteran's unequal pupil sizes were not present during service.

3.  The Veteran did not experience an in-service event, injury, or disease to which his unequal pupil sizes may be related. 

4.  The Veteran did not engage in combat with the enemy during active duty service.

5.  The Veteran has not had a current disorder of right thumb laceration residuals at the time of filing his claim or thereafter.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  The criteria for service connection for right thumb laceration residuals are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection for an eye disorder and residuals of a right thumb laceration.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  An October 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in December 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed for the eye disability claim.  The Veteran has presented competent lay evidence of unequal pupil sizes.  As discussed at greater length below, the evidence shows no in-service event, injury, or disease to which the present pupil size inequality may be related.  Bardwell v. Shinseki, 
24 Vet. App. 36, 39-40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

Additionally, either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the in-service event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed below, the Veteran offers only his own conclusory opinion regarding causation.  The etiology of unequal pupil sizes is outside the realm of common lay knowledge.  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional that is sufficient to satisfy the criteria for examination or nexus opinion of 38 U.S.C.A. 5103A(d)(2).  See id.  As the competent evidence of record does not identify either an in-service incurrence event, injury or disease, or suggest some causal connection to such an incurrence event, a VA examination or medical opinion is not warranted.  See Waters, McLendon, supra.  

The Board concludes an examination is not needed for the claim for service connection for a right thumb disability.  The Veteran sought medical attention for the supposed right thumb laceration residuals after service in 2008.  The treatment record reveals his contentions regarding service and his present complaints.  The treating physician found no disability on direct examination.  The treatment record is competent medical evidence on the question of a current disability.  Review of the claims file is not necessary for a medical professional to determine that there is no current disability.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  The Board has found below that the preponderance of the evidence is against a finding of a current disability.  A VA examination under the duty to assist is not necessary because there is sufficient evidence to decide the case.  See McLendon at 81-82.  

Service Connection - Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has not claimed to have any expertise in medicine by training or experience.  Review of the claims file does not reveal any medical expertise; therefore, the Veteran is a lay witness.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Service Connection - Eye Disability

The Veteran contends that he has an eye disability as a result of service.  The Veteran's October 2008 claim lists an eye condition without specifying what he meant.  His January 2009 Notice of Disagreement states that, when he returned from the service, a friend told him that one of his pupils was larger than the other.  The Veteran insisted that this had not been present prior to service and that it must have happened during service.  

For the reasons that follow, the Board finds that the eye disorder is not a "chronic disease," was not present during service, and that there is no any incident of service to which it may be related.  Inequality in the diameter of the pupils is not among those disabilities listed as "chronic diseases" in 38 C.F.R. § 3.309(a).  Consideration of this claim under 38 C.F.R. § 3.303(b) is not warranted.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

With respect to the Veteran's contentions that he has unequal pupils, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  The Board finds that unequal pupil size is within lay observation and may be competently diagnosed by a lay observer.  The Board finds that the Veteran currently has unequal pupil sizes.  See Shedden.  

The record does not suggest by competent evidence that unequal pupil size had its onset during active service or that there was an in-service incurrence event, injury, or disease to which the current disorder of unequal pupil size may be related.  The Veteran stated in his Notice of Disagreement that he was unaware of the unequal pupil size until after service.  Similarly, he stated that a friend told him after service that he had unequal pupil sizes.  He did not state that another lay witness observed unequal pupil sizes during service.  He also has not indicated that he has discussed his unequal pupil sizes with a medical professional.  

Review of the Veteran's service treatment records does not note the presence of unequal pupil size at any time.  The Veteran underwent a pre-enlistment February 2002 physical examination.  His near and distance vision were 20/20 in each eye, and eyes were normal on clinical evaluation.  The Veteran did not have complaints of eye problems or treatment for eye disorders during service.  There are no indications of an injury or disease of the eye in the service treatment records.  A March 2005 physical examination conducted just prior to service separation revealed no eye disorder.  

The Veteran has also not identified any event, injury, or disease during service to which the unequal pupil size may be related.    Thus, he cannot offer competent lay observations that the condition existed during service or that an in-service incurrence event, injury, or disease occurred.  The Veteran's contention that the eye disorder must have happened during service is unsupported by competent lay or medical evidence of in-service existence of the disorder or evidence of an in-service incident to which the present disorder may be related.  There is no other theory of entitlement on which service connection might be based.  As such, the preponderance of the evidence is against the Veteran's service connection for an eye disorder claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Service Connection - Residuals of a Right Thumb Laceration

The Veteran contends that he has a right thumb disability as a residual of a laceration he suffered during service.  The Veteran outlined his contentions in his January 2009 Notice of Disagreement.  He explained that in 2003 and underway he had an accident working with the cooks.  He ran his hand through a meat slicer and lost a large portion of the tip of his thumb.  He claimed that the doctor on his ship found the other portion of his thumb with half the thumbnail still intact, that the doctor could not reattach the piece so he cauterized the wound, and that the thumb was disfigured and occasionally had a sharp jolting pain.  He reported major pain in the thumb during the winter as cold seemed to aggravate it.  The Veteran added more detail in his January 2010 Substantive Appeal.  He claimed that there was no record of the thumb laceration because it happened while his ship was underway.  He reported that, by the time he was able to seek outside medical help, the thumb was starting to heal.  The Veteran claimed there was obvious visual damage as the thumbnail grew sideways.  

Laceration residuals are not among those disabilities listed as "chronic diseases" in 38 C.F.R. § 3.309(a).  Consideration of the claim under 38 C.F.R. § 3.303(b) is not warranted.  See Walker.  

For the reasons that follow, the Board finds that the Veteran does not have a right thumb disability.  In the absence of a current disability, the criteria for service connection are not met.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  The Veteran is competent to report he has a disfigured thumb.  See Jandreau.  His report of laceration injury must be weighed against the remaining lay and medical evidence of record.  

After reviewing all the evidence, the Board finds that the weight of the evidence is against a finding that a right thumb laceration injury occurred during service.  The Veteran's service treatment records do not show a right thumb laceration.  He was treated for a left thumb laceration while serving aboard the U.S.S. Honolulu in November 2004.  He had a two centimeter "flap" laceration from a sharp, clean knife.  The wound was cleaned and a bandage applied.  There is no indication of a right thumb injury.  The Veteran was seen for a March 2005 service separation physical examination.  A prior left thumb laceration was noted from the Veteran's history.  He did not report a right thumb injury or resulting disfigurement at that time.  Such contemporaneous history during service presented by the Veteran is more probative than his more recent assertions made after service for compensation purposes. 

The Board is not persuaded by the Veteran's statement that his right thumb laceration was not written down because his ship was underway.  The absence of evidence may not generally be considered as substantive negative evidence.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); see also Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (en banc) (Mayer, C.J., dissenting) (distinguishing between the existence of negative evidence and the absence of actual evidence and noting that "[t]he absence of actual evidence is not substantive 'negative evidence' ").  In some situations, silence to a condition may be taken as proof that the doctor did not observe the symptom.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Moreover, the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded.  See Fed. R. Evid. 803(7).  

The Veteran alleges that he sought treatment for a laceration so great that his right thumb required cauterization.  The Board considers such an injury and treatment to be an occurrence ordinarily recorded by a ship's doctor.  That the U.S.S. Honolulu was underway at the time is immaterial.  A ship's doctor would be expected to make such an entry whether under way or in port.  It is significant that the Veteran sought treatment for a left thumb laceration while serving aboard the U.S.S. Honolulu in November 2004.  Had a right thumb laceration injury occurred, he would similarly have sought treatment while onboard the ship.  The fact that he did not seek treatment for right thumb laceration is strong evidence that a right thumb laceration injury did not occur.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of such if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board finds that the evidence does not show that the Veteran engaged in combat with the enemy during active service.  The Veteran received several medals, including the National Defense Service Medal, the Navy Expeditionary Medal and the Navy Unit Commendation Medal.  None of the medals are sufficient to establish that the Veteran engaged in combat.  The Veteran has also not contended that he engaged in combat with the enemy during service.  The Board finds that the Veteran did not engage in combat with the enemy during active duty service.  He cannot benefit from the combat presumption.  38 U.S.C.A. § 1154(b).

The Veteran's right thumb was evaluated in August 2008 at a regular checkup through VA.  The Veteran complained of feeling pain and jolting in the right thumb off and on, which he reported that he cut with a meat slicer in service.  On examination, the right thumb had no scar mark.  Movement was within normal range.  The rest of the examination was "ok" according to the doctor.  The assessment was right thumb pain which was to be observed.  

The preponderance of the evidence is against the Veteran's claim.  The Board finds that the normal findings on direct examination in 2008 and the absence of an entry describing a right thumb laceration and cauterization during service weigh heavily against this claim and outweigh the Veteran's lay statements of right thumb laceration residuals during service.  The Board finds that the Veteran does not have scarring or right thumb disfigurement associated with a thumb laceration.  Right thumb laceration residuals such as scarring and disfigurement of the thumb have not been present at any time during the period on appeal.  The law requires the existence of a present disability for VA compensation purposes.  Degmetich, 104 F.3d at 1332.  Service connection must be denied as to those residuals.

Moreover, to the extent the Veteran has reported right thumb pain, a "pain alone" claim must fail when there is no sufficient factual showing that the pain derives from an in-service disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  The Veteran's account of a right thumb laceration is not plausible given the service treatment records and physical findings in the VA treatment records.  The Board finds that the Veteran did not have a right thumb laceration during service to which current complaints of right thumb pain may be related.  Accordingly, service connection for right thumb laceration residuals is not warranted.  See id.  

In light of the findings that the Veteran does not have scarring or disfigurement of the right thumb and that there was no in-service injury or disease to which the current pain complaints may be related, the preponderance of the evidence is against the claim for service connection for right thumb laceration residuals.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an eye disorder is denied.

Service connection for right thumb laceration residuals is denied.


REMAND

The Board must remand the Veteran's claims for service connection for bilateral hearing loss, a low back disorder, bilateral knee disorders, a left foot disorder, and acquired psychiatric disability for additional development.  The Board finds that VA examinations and medical opinions are warranted for these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Service Connection - Bilateral Hearing Loss

The Veteran filed a claim for service connection for bilateral hearing loss without describing any details.  In reviewing the Veteran's service treatment records, entries note his duties required the use of regular hearing protection.  The Veteran was seen for a separation physical examination in March 2005, but no audiogram was conducted.  The Veteran is generally competent to report the presence of hearing loss symptoms.  Finally, the Board notes that the Veteran has not been provided a VA examination in connection with this claim.  The Board finds that a VA examination is warranted to assist in determining whether he has a bilateral hearing loss disability and, if so, whether that hearing loss disability is related to in-service noise exposure.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Service Connection - Back, Bilateral Knee, and Left Foot

The Veteran contends that he has had foot pain that began during service and has been worsening since.  The Veteran underwent a February 2002 pre-induction physical examination.  No back, knee, or foot abnormality was noted.  A specific finding of normal arches of the feet was entered, as opposed to flatfeet.  

A May 2009 VA ambulatory care note states that the Veteran reported pain in his left foot, knees and back worsening with activity.  The Veteran had knee pain with movement painful at the extreme and discomfort on palpation of the medial side of the calcaneum of the left foot.  Degenerative joint disease was questioned.  An addendum states that the examination may pinpoint plantar fasciitis and that he was noted to have flatfeet, "which may be contributing to his knee and back" problems.  The Veteran was sent for an x-ray that day.  A May 2009 prosthestic orthotic laboratory note states that he was measured, evaluated, and fitted for heel pads.  

The evidence raises the possibility of secondary service connection for the bilateral knees and low back.  38 C.F.R. § 3.310 (2012).  The Veteran was not provided duty to notify (VCAA) compliant notice of the elements of secondary service connection.  See 38 C.F.R. § 3.159(b).  The Board takes this opportunity to provide corrected notice.  

The Board remands for a VA examination to assist in determining what, if any, left foot, bilateral knee, or back disability exists and, if any, whether the left foot, knee, or back disability is at least as likely as not related to service.  If a left foot disability exists and is at least as likely as not related to service, the examiner should also opine whether any knee or back disability was at least as likely as not caused or aggravated by the left foot disability.  

Service Connection - Acquired Psychiatric Disability

The Veteran filed a claim for service connection for PTSD.  His VA treatment records show that he was initially diagnosed with a panic disorder, Not Otherwise Specified (NOS), major depressive disorder, and rule out PTSD in August 2008.  His diagnosis was changed to PTSD with major depressive disorder in October 2008.  A February 2011 emergency room note indicates a history of PTSD and an anxiety disorder, NOS.  

The Board notes that psychoses are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  None of the diagnoses of record are classified as psychoses.  See 38 C.F.R. § 3.384 (2012).  The "chronic disease" rules are not for application here.  See Walker.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  Service connection for acquired psychiatric disabilities other than PTSD that is not a "chronic disease," establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden.  

The Veteran's January 2009 Notice of Disagreement contains his account of his stressor event.  He reports that, in the year 2003, he was stationed aboard a submarine, the U.S.S. Honolulu.  He reported that during a mission the submarine was surrounded by four enemy submarines, explosions were heard throughout the ship from what seemed to be depth charges, he claimed that the captain came over the speaker system and said that the ship was under fishermen using dynamite, and that the captain explained that this was the safest place for the Honolulu as the dynamite made it more difficult for the enemy ships to find it.  The Veteran said that there was talk among crewmen that the "dynamite fishermen" story was to keep people from panicking.  The Veteran claimed that the ship was damaged from the dynamite and that they began taking on water.  He remembered walking aft and seeing water pouring into the ship.  The Board notes that the Veteran has received diagnoses of psychiatric disorders resulting from this incident.  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  "Engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile instrumentality.  VAOPGCPREC 12-99.

While this claim was on appeal, 38 C.F.R. § 3.304(f) governing service connection for PTSD was revised.  See 75 Fed. Reg. 39,843 (effective July 12, 2010).  If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended).  The Veteran's stressor does relate to fear of hostile military activity; however, it is not clear whether his stressor is consistent with the places, types, and circumstances of his service.  

The RO did not conduct a search for corroborating evidence for this stressor.  In particular, the RO did not contact the U. S. Army & Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed in-service stressor.  The RO found that the Veteran's service personnel records did not support a finding that he engaged in combat; thus, the RO concluded that corroborating evidence was required.  If the Veteran's account is true, he may qualify as a combat veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Moreover, damage to a submarine to the extent that it took on water is an event that would ordinarily be recorded in the ship's logs.  Whether this event occurred is outcome determinative for not only PTSD, but for the other psychiatric diagnoses of record.  

Accordingly, the issues of service connection for bilateral hearing loss, a low back disorder, bilateral knee disorders, a left foot disorder, and acquired psychiatric disability are REMANDED for the following action:

1.  The AMC/RO should send the Veteran additional VCAA notice as to the issues of entitlement to secondary service connection for a low back and bilateral knee disabilities, and conduct any necessary development.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.310.

2.  The AMC/RO should schedule the Veteran for appropriate VA medical examination(s) to assist in ascertaining the nature and etiology of any current bilateral hearing loss, left foot, bilateral knee, and low back disability.  The relevant medical evidence from the claims folder should be provided to the VA examiners and should be reviewed by the VA examiners in connection with the examination.  The VA examiners should note the review of these documents in the VA medical examination reports.  An interview of the Veteran regarding the history of his bilateral hearing loss, left foot, bilateral knee, and low back symptoms, and all tests and studies, to include audiological testing, required to respond to the following questions should be performed. 

After the review of the claims file, the interview with the Veteran, and a physical examination, the VA examiners should offer the following opinions:

(a)  Does the Veteran have a current bilateral hearing loss disability?

(b)  Is it as likely as not that any current bilateral hearing loss is causally related to his military service?

(c)  Identify all of the Veteran's left foot, bilateral knee, and low back disorders.

(d)  Is it as likely as not that any identified left foot, bilateral knee, or low back disorder has been caused or is causally related to his military service?

3.  The AMC/RO should prepare a written summary of any claimed stressors capable of verification using any information regarding the Veteran's claimed stressor that, during 2003, the U.S.S. Honolulu hid from enemy submarines beneath "dynamite fishermen," that the U.S.S. Honolulu was damaged, and the ship began taking on water.  The RO may attempt to verify this stressor through its own research.  If the stressor is not verified, then this summary, along with a copy of the Veteran's DD Form 214, his service personnel records, and all associated documents should then be sent to the United States Army & Joint Service Records Research Center (JSRRC) with a request that an attempt be made to corroborate the alleged stressor.

4.  After completing the above stressor search, the AMC/RO should schedule the Veteran for a VA PTSD or psychiatric (mental) disorders examination to assist in ascertaining the nature and etiology of any current psychiatric disability, to include PTSD, a major depressive disorder, a panic disorder, and an anxiety disorder.  The relevant evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination. 

An interview of the Veteran regarding his psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should specifically note and discuss any of the Veteran's claimed stressors that have been corroborated due to this Remand.  The VA examiner should list all current psychiatric diagnoses and offer the following opinions: 

(a)  Identify all current psychiatric diagnoses.  

(b)  If the criteria for diagnoses of PTSD, a major depressive disorder, a panic disorder, or an anxiety disorder are not currently met, did the Veteran met the criteria for those disorders at any time on or after the filing of his claim in October 2008?

(c)  If the VA examiner diagnoses PTSD or if the PTSD criteria are not currently met but the criteria were met in October 2008 or later, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's PTSD is related to the in-service stressor?  If PTSD is diagnosed, the VA examiner should specifically state which stressful events caused the Veteran's PTSD, including whether the underlying stressor is related to the Veteran's fear of hostile military activity during 2003 while aboard the U.S.S. Honolulu. 

(d)  If the VA examiner diagnoses a disorder other than PTSD or if the criteria for a non-PTSD disorder are not currently met but the criteria were met in October 2008 or later, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the diagnosed psychiatric disorder was first manifested in service or is otherwise related to service, including events during service aboard the U.S.S. Honolulu.

In assessing the relative likelihood as to origin and etiology of the disabilities specified above, the examiners should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service or caused or aggravated by a service-connected disability, with the rationale for any such conclusion set out in the report. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for any opinion given.  If the requested medical opinion cannot be given, the examiner(s) should state the reason(s) why.

5.  Then, the RO should readjudicate on the merits the claims for service connection for bilateral hearing loss, a low back disorder, bilateral knee disorders, a left foot disorder, and acquired psychiatric disorder (to include PTSD).  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination(s) may result in the denial of a claim(s).  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


